Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOSEPH AGOSTINO on 7/28/22.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, the sixth to last line of the claim beginning with “arm body” is amended as follows:
arm body, such that the tension ring is positioned within the same radially extending plane defined by the rib, and wherein the tension ring is configured to deflect radially
**examiner clarification: thus, the last five lines of the claim remain unchanged**
Claim 10, the sixth to last line of the claim beginning with “locking arm body” is amended as follows:
locking arm body, such that the tension ring is positioned within the same radially extending plane defined by the rib, and wherein the tension ring is configured to
**examiner clarification: thus, the last five lines of the claim remain unchanged**
Claim 16, the fifth to last line of the claim beginning with “wherein the tension ring” is amended as follows:
wherein the tension ring is positioned within the same radially extending plane defined by the rib and the ring is configured to deflect radially inward at the
**examiner clarification: thus, the last four lines of the claim remain unchanged**
Claims 8 and 9 are cancelled. 
Allowable Subject Matter
Claims 1–6 and 10–20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617                                                                                                                                                                                         7/29/22